Title: Abigail Adams to John Adams, 12 December 1794
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy December 12th 1794
          
          If I had waited patiently for the post of Thursday Noon, I need not have had so much anxiety, but I had Sent on Wednesday to the office, and received my papers, & word that there were no Letters, so not having been very well myself, my Imagination conjured up

that you were not only sick, but very sick, or you would not let two posts pass without writing. I was relieved by your Letters of December 1 & 2d. what I wrote you respecting the Medford Farm, and collecting Materials for Building, went only upon the Supposition that my Sister should sell. the Building I know will be expensive, but according to Captain Brooks, the house is Scarcly habitable If I had more landed estate, which had been my Fathers, I should regreet less the parting with my part of the Medford Farm. For I never had an anxiety upon my mind, but what if I was ever to be so unhappy as to need it, that I should be sufficiently provided for. yet as that is my Birth Right; been upwards of ninety years in the Family & sixty Tennanted by the Same Name; I own I should part with it with great reluctance. captain Brooks told me that there had been a Number of persons to him, since the death of mr shaw to inquire if mrs shaw would sell, & whether it were possible to purchase the whole. the Cannals have given a rise to land in that Neighbourhood if Mrs shaw does not sell, she will Mortgage the income to Build I have conversd with the Doctor upon the Subject. he means to go to Medford & take a Carpenter with him and estimate the cost. Mrs Shaw has some thoughts of selling Hockly which will enable her to Build without relinquishing her income from the Medford Farm, but she is still undertermind, & wishes for advise— I did not like to give it, first, because I really could not say which was best for her to do, and because I was an interested person. tho I know I am not selfish, and should dispise my self if I was capable of even wishing an advantage over any person, much less the widow & Fatherless. I was gratified the last week in hearing of an act of benevolence in the Haverhill Farmers. some of them proposed to the Gentlemen of the Town, that if they would purchase a Quantity of wood in the woods Sufficient for Mrs shaw this Winter, they would cut & draw it, which was accordingly done, and at Thanksgiving they continued & manifested their regard and affection towards her. who ever goes after her in the Relation in which she has stood, will find a difficult Task to make her place good. no person could wish to be more loved & regarded by a people than she is by them.
          Have you read the Jacobiniad in the orrery? do you know its features? you will recollect a request made for a coppy of a poem. the Reply was that it was out of the hands of the owner. if they become Sausy & Insolent it shall be printed, said they who the retailer is I know not. I suppose Honestus’s attack upon the President has brought forth the extracts alluded to. I was pleasd with the address

of the Senate, and observd to mr Cranch, how feelingly the President replied, & with an ardour & warmth, that shew his sensibility upon the occasion— the address of the House, is like the motion of a Caterpillar, slow & heavy; I expect the Countanance which the Democrats have met with from the House, and their unwillingness to censure them, will cost this Country a standing Army. as France has had a great hand in raising the Spirit of munity & Rebellion here, now she appears to be convinced of the pernicious concequences resulting from her Revolutionary Tribunals, Jacobine clubs &c & Since the convention have declared it a disgrace to suffer any voices to be heard in the Republick, which shall speak louder than the National representitives. I hope their influence will be as great in crushing this Hydra, as in giving birth to it, but the Devil is always easier raisd than laid. what say the Jacobins to that part of the address, which says—“No private Authority, or society is the People; or ought to act or speak in their Name.” Holland it is generally believed is in the Hands of the French— England is just ready for Tumult. happy America, Land peculiarly blest! long may it continue thus, under an all gracious Providence, to whom do this people owe their safety and security? to their wise govenours—their judicious patriots, & to the enlightned part of the community.
          present my respectfull compliments to mr Ceracchi for his obliging present. if it is as good a likeness as the Bust, I shall value it highly— I wish I could obtain a Medallion of the President as a companion to it. this Country will never again be blest, as it is at this Period. may the Remembrance be perpetuated. I see the Secretary of the Treasury has Sent in his determination to resign. have his adversaries hunted him down? or has he more asspiring views.? where will be found a successor?
          The Farmers Calender must Succeed. this week 3 days have been employd in the woods, one day in plowing for mr Belcher. diging up the wall & heaping the Stones for sleding has occupied some of their time. to day they are in quest of more sea weed, but my people, all report, that they have cleard the Shores of it. the manure at the Barn will be attended to. at present we see no prospect of Snow, nor does the Season look like winter. shaw told me a few days ago that he had been seven weeks here, & that his Team had not stood still a day during the whole time, Sundays excepted. his Name sake wants more energy. tis difficult getting him in motion.
          Mrs Brisler is here to day She and her Family are well— our Friends are all So. your Mother has walkd here twice this week, and

spent two days with me. Remember me to mrs otis & cousin Betsy. they were all well at her Brothers yesterday—
          Yours
          
            A Adams—
          
        